Citation Nr: 0522616	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic urinary tract 
infections to include urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In service, the veteran's was treated for genitourinary 
disorders, diagnoses variously as gonorrhea, epididymitis, 
urinary tract infection, and urethral discharge.

4.  Since his discharge from service, the veteran has been 
diagnosed with genitourinary disorders including, urethritis, 
benign prostatic hypertrophy, prostatic hyperplasia secondary 
to benign prostatic hypertrophy, nonspecific urethritis 
resulting in some urethral stricture; the veteran has also 
been diagnosed post service with impotence and erectile 
dysfunction.

5.  The veteran does not have chronic urinary tract 
infections.

6.  There is no medical evidence relating the veteran's 
recent urinary tract infections, including urethritis, to any 
event or injury in service.




CONCLUSION OF LAW

Service connection is not warranted for chronic urinary tract 
infections, to include urethritis.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on the veteran's claim.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim of service connection was received on May 
21, 2001.  In a July 17, 2001 letter, the RO notified the 
veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thereafter, in a rating decision 
dated in December 2001, the veteran's claim was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The July 17, 2001 letter from the RO complied 
with these requirements.

Additionally, the Board notes that the July 17, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in September 2001 and April 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, VA's efforts have complied with the 
instructions contained in the April 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative; records of VA treatment of the 
veteran dated from July 1972 to April 2005, records of 
private medical treatment of the veteran dated from October 
1992 to October 2004, and VA examination reports dated in 
April 1999, September 2001, and April 2005.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show 
regarding his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service and post service medical records, 
beginning in October 1992, show treatment of the veteran for 
symptoms including painful or difficult urination and burning 
on urination.  (The veteran also had venereal warts for which 
he is service-connected and which are not the subject of the 
present appeal.)  In service, the veteran's diagnoses 
included gonorrhea, epididymitis, urinary tract infection, 
and urethral discharge.  Post service diagnoses have included 
urethritis, benign prostatic hypertrophy, prostatic 
hyperplasia secondary to benign prostatic hypertrophy, 
nonspecific urethritis resulting in some urethral stricture.  
The veteran has also been diagnosed post service with 
impotence and erectile dysfunction.

There is no medical evidence relating any of the veteran's 
recent genitourinary diagnoses to any event or injury in 
service including treatment for genitourinary symptoms at 
that time.  At an April 2005 VA genitourinary examination to 
determine the current nature and severity of urinary tract 
infections and to determine whether any identified urinary 
tract infection was chronic, the examiner reviewed the 
veteran's claims file and examined the veteran.  The examiner 
determined that no diagnosis or acute or chronic urinary 
tract infection was established.  In the examination report, 
the examiner accurately described the essential medical 
history of the veteran shown by the records contained in the 
veteran's claim file.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have chronic urinary tract infections, to include urethritis, 
were not incurred during the veteran's service.

Although the veteran and the veteran's representative have 
claimed that his urinary tract infections and other 
genitourinary symptoms are related to similar episodes in the 
veteran's military service, these statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran and his representative are 
not shown to be medical professional, they are not competent 
to make a determination that the veteran's current symptoms 
or diagnoses are related to his treatment and symptoms during 
his military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran has stated that his urinary tract infections have 
been continuous since his military service.  However, as 
noted above, the veteran is not competent to diagnose a 
disorder as chronic.  The only competent medical evidence 
addressing this issue is the April 2005 opinion by the VA 
examiner that the veteran does not have chronic urinary tract 
infections.  Although the veteran's medical records include 
notations of a history of frequent urinary tract infections 
on May 3, 2004; burning from the penis for "a long time" on 
May 13, 2004; and urinary tract infections since in military 
in April 1999; these notations are the transcription of the 
history reported by the veteran.  Mere transcription of lay 
history is not "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Because there is no competent evidence relating the veteran's 
recent urinary tract infections, including urethritis, to his 
military service, the veteran's claim for service connection 
must fail.  Accordingly, because the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic urinary tract infections, to 
include urethritis, the claim must be denied.


ORDER

Entitlement to service connection for chronic urinary tract 
infections, to include urethritis, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


